Title: From Thomas Jefferson to James Monroe, 23 June 1823
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
June 23. 23. 
			 I have been lately visited by a mr Miralla, a native of Buenes Ayres, but resident in Cuba for the last 7. or 8. years, a person of intelligence, of much information, and frankly communicative. I believe indeed he is known to you. I availed myself of the opportunity of learning what was the state of public sentiment in Cuba as to their future course. he says they would be satisfied to remain as they are; but all are sensible that that cannot be: that whenever circumstances shall render a separation from Spain necessary, a perfect independance would be their choice provided they could see a certainty of protection; but that, without that prospect, they would be divided in opinion between  an incorporation with Mexico, and with the U.S. Colombia being too remote for prompt support. the considerations  in favor of Mexico are that the Havanna would be the Emporium for all the produce of that immense and wealthy country, and of course the Medium of all it’s commerce: that having no ports on it’s Eastern coast, Cuba would become the depot of it’s naval stores and strength, and in effect would, in a great measure have the sinews of the government in it’s hands.that in favor of the US. is the fact that ¾ of the exportations from Havanna come to the US. that we are a settled government, the power which can most promptly succour them, rising to an eminence promising future security, and of which they would  make a part of the sovereignty, while, as to England, they would  only be a Colony, subordinated to her interest, and that there is not a man in the island who would not resist her to the bitterest extremity. of this last sentiment I had not the least idea at the date of my late letters to you. I had supposed an English interest there quite as strong as that of the US. and therefore that to avoid war, & keep the island open to our own commerce, it would be best to join that power in mutually guaranteeing it’s independance. but if there is no danger of it’s falling into the possession of England, I must retract an opinion founded on an error of fact. we are surely under no obligation to give her, gratis, an interest which she has not; and the whole inhabitants being averse to her, and the climate mortal to strangers, it’s continued military occupation by her would be impracticable. it is better then to lie still, in readiness to recieve that interesting incorporation when sollicited by herself. for certainly her addition to our confederacy is exactly what is wanting to round our power as a nation, to the point of it’s utmost interest.I have thought it my duty to acknolege my error on this occasion and to repeat a truth before acknoleged, that, retired as I am, I know too little of the affairs of the world to form opinions on them worthy of  attention. and I resign myself with reason and perfect confidence to the care and guidance of those to whom the helm is committed. with this assurance accept that of my constant & affectionate friendship and respect.Th: Jefferson